DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 30, 2022 has been entered.
The amendment of claims 1, 3, 4, 6-8, 10, 11 and 13-16 is acknowledged.
The new claims 17 and 18 are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakura’761 (US 2010/0277761).
     With respect to claim 8, Sakura’761 teaches an information processing apparatus (Fig.1, item 101) connected to a printer (Fig.1, items 102 and 103), the information processing apparatus (Fig.1, item 101) comprising: 
     one or more processors (Fig.2, item 203); and 
     at least one memory (Fig.2, items 204 and 205) storing executable program instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
     register first identification information as identification information for identifying the printer into first print control software [as shown in Fig.4, a printer driver is being installed and registered with a printer driver name (the identification information for identifying a printer) (Fig.7, item 705)]; and -3-Amendment for Application No.: 17/158937 Attorney Docket: 10205722US01 
     execute processing for registering a print queue to which the first identification information is set as a print queue to which a print job is input in second print control software into the second print control software, based on registration of the first identification information (Fig.5, step S505, Fig.7, Fig.15 and paragraphs 86-90).  
     With respect to claim 18, which further limits claim 8, Sakura’761 teaches wherein the first print control software is print control software provided by a printer vendor [regarding to the installed printer driver (Fig.4)], and the second print control software is operating system (OS) standard print control software [regarding to the software that provides the print setting dialog (Fig.15)].
     With respect to claim 1 and 17, they are method claims that claim how the information processing apparatus of claim 8 and 18 to register the print queue.  Claims 1 and 17 is rejected for the same manner as described in the rejected claim 8 and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakura’761 (US 2010/0277761), and further in view of Barnard’097 (US 2003/0005097).
     With respect to claim 16, which further limits claim 8, Sakura’761 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to change identification information of a print queue registered for the first print control software from second identification information to the first identification information.  
     Barnard’097 teaches wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to change identification information of a print queue registered for the first print control software from second identification information to the first identification information [the name of a print queue is being changed (paragraph 71). Examiner views that when the name of a print queue is being changed, the name of the print queue is being considered from second identification information to the first identification information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakura’761 according to the teaching of Barnard’097 to change the current print queue’s name to a new name because this will allow the print queue to be configured for printing more effectively.
Claims 3, 4, 7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakura’761 (US 2010/0277761), Barnard’097 (US 2003/0005097) and further in view of Rocas’077 (US 2013/0301077).
     With respect to claim 10, which further limits claim 16, the combination of Sakura’761 and Barnard’097 does not teach wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, a virtual printer to which the second identification information is set is deleted, and then the virtual printer to which the first identification information is set is newly registered.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761 and Barnard’097 according to the teaching of Rocas’077 to register virtual print queues as the virtual printers for printing because this will allow the print jobs to be printed more effectively.
     The combination of Sakura’761, Barnard’097 and Rocas’077 does not teaches wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, a virtual printer to which the second identification information is set is deleted, and then the virtual printer to which the first identification information is set is newly registered.   
     Since Sakura’761 has suggested to add printer according to the user’s instructions (Fig.7), Barnard’097 has suggested that when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71) and Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to associate the virtual print queue name and the virtual printer name so that both of the virtual print queue name and the virtual printer name are the same such that when the current virtual print queue name (second identification information) is being changed to a new virtual print queue name (a first identification information), the current virtual print name (second identification information) would be deleted and updated with the new virtual print queue name (first identification information) accordingly to accept the print jobs to be printed (wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, a virtual printer to which the second identification information is set is deleted, and then the virtual printer to which the first identification information is set is newly registered) because this will a virtual printer and it’s a virtual print queue to be associated effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761, Barnard’097 and Rocas’077 to associate the virtual print queue name and the virtual printer name so that both of the virtual print queue name and the virtual printer name are the same such that when the current virtual print queue name (second identification information) is being changed to a new virtual print queue name (a first identification information), the current virtual print name (second identification information) would be deleted and updated with the new virtual print queue name (first identification information) accordingly to accept the print jobs to be printed (wherein, in a case where the identification information of the print queue registered for the print control software is changed to the first identification information, a virtual printer to which the second identification information is set is deleted, and then the virtual printer to which the first identification information is set is newly registered) because this will a virtual printer and it’s a virtual print queue to be associated effectively.
     With respect to claim 11, which further limits claim 16, Rocas’077 does not teach wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, processing for deleting a print queue which is registered for the second print control print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761 and Barnard’097 according to the teaching of Rocas’077 to register virtual print queues as the virtual printers for printing because this will allow the print jobs to be printed more effectively.
     The combination of Sakura’761, Barnard’097 and Rocas’077 does not teach wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, processing for deleting a print queue which is registered for the second print control print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed.  
     Since Sakura’761 has suggested to add printer according to the user’s instructions (Fig.7), Barnard’097 has suggested that when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71) and Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to associate the virtual print queue name and the virtual printer name so that both of the virtual print queue name and the virtual printer name are the same such that when the current virtual print queue name (second identification information) is being changed to a new virtual print queue name (a first identification information), the current virtual print name (second identification information) would be deleted and updated with the new virtual print queue name (first identification information) accordingly to accept the print jobs to be printed (wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, processing for deleting a print queue which is registered for the second print control print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed) because this will a virtual printer and it’s a virtual print queue to be associated effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761, Barnard’097 and Rocas’077 to associate the virtual print queue name and the virtual printer name so that both of the virtual print queue name and the virtual printer name are the same such that when the current virtual print queue name (second identification information) is being changed to a new virtual print queue name (a first identification information), the current virtual print name (second identification information) would be deleted and updated with the new virtual print queue name (first identification information) accordingly to accept the print jobs to be printed (wherein, in a case where the identification information of the print queue registered for the first print control software is changed to the first identification information, processing for deleting a print queue which is registered for the second print control print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed) because this will a virtual printer and it’s a virtual print queue to be associated effectively.
     With respect to claim 14, which further limits claim 16, the combination of Sakura’761 and Barnard’097 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the second print control software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the first print control software is changed from the second identification information to the first identification information based on the detection.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761 and Barnard’097 according to the teaching of Rocas’077 to register virtual print queues as the virtual printers for printing because this will allow the print jobs to be printed more effectively.
     The combination of Sakura’761, Barnard’097 and Rocas’077 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the second print control software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the first print control software is changed from the second identification information to the first identification information based on the detection.  
     Since Sakura’761 has suggested to add printer according to the user’s instructions (Fig.7), Barnard’097 has suggested that when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71) and Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to change current virtual print queue name to a new virtual print queue name and then allow a program (Fig.15 in Sakura’761) (the second print control software) to provide the said new virtual print queue name/virtual printer to allow a user to select it for printing (wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the second print control software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the first print control software is changed from the second identification information to the first identification information based on the detection) because this will allow the new virtual print queue/virtual printer to be updated and to select more effectively for printing.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761, Barnard’097 and Rocas’077 to change current virtual print queue name to a new virtual print queue name and then allow a program (Fig.2 in Rocas’077) (the OS standard print software) to provide the said new virtual print queue name/virtual printer to allow a user to select it for printing (wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the OS standard print software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the print control software is changed from the second identification information to the first identification information based on the detection) because this will allow the new virtual print queue/virtual printer to be updated and to select more effectively for printing.
     With respect to claims 3-4, 7 and 15, they are method claims that claim how the information processing apparatus of claims 10-11, 14 and 16 to register the print queue.  Claims 3-4, 7 and 15 is obvious in view of Sakura’761, Barnard’097 and Rocas’077 because the claimed combination operates at the same manner as described in the rejected claims 10-11, 14 and 16. In addition, the reference has disclosed an information processing apparatus to register the print queue, the process (method) to register the print queue is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to register the print queue.
Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakura’761 (US 2010/0277761), Barnard’097 (US 2003/0005097) and further in view of Rocas’077 (US 2013/0301077) and Yamada’319 (US 2013/0107319).
     With respect to claim 12, which further limits claim 8, the combination of Sakura’761 and Barnard’097 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to, in a case where the virtual printer to which the first identification information is set is registered, -4-Amendment for Application No.: 17/158937Attorney Docket: 10205722US01determine whether a device with identification information that is the same as the first identification information already belongs to a network to which the information processing apparatus belongs.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name and the print job is being according to the print settings associated with the selected virtual printer (paragraph 25).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761 and Barnard’097 according to the teaching of Rocas’077 to register virtual print queues as the virtual printers for printing because this will allow the print jobs to be printed more effectively.
     The combination of Sakura’761, Barnard’097 and Rocas’077 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to, in a case where the virtual printer to which the first identification information is set is registered, -4-Amendment for Application No.: 17/158937Attorney Docket: 10205722US01determine whether a device with identification information that is the same as the first identification information already belongs to a network to which the information processing apparatus belongs.  
     Yamada’319 teaches to determine if the name of a printer to be registered is the same as a printer name which already registered in a network (claim 10).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Sakura’761, Barnard’097 and Rocas’077 according to the teaching of Yamada’319 to determine if the changed virtual print queue name for a virtual printer is the same as any existed virtual print queue name associated other virtual printers in a network (wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to, in a case where the virtual printer to which the first identification information is set is registered, -4-Amendment for Application No.: 17/158937Attorney Docket: 10205722US01determine whether a device with identification information that is the same as the first identification information already belongs to a network to which the information processing apparatus belongs) because this will allow the new print queue name to be registered more effectively.
     With respect to claim 13, which further limits claim 12, the combination of Sakura’761, Barnard’097 and Rocas’077 does not teach wherein, in a case where it is determined that the device with the identification information that is the same as the first identification information already belongs to the network, an input item is displayed which can change the identification information of the print queue registered for the first print control software.  
     Yamada’319 teaches to determine if the name of a printer to be registered is the same as a printer name which already registered in a network (claim 10) and the user allows to change the name of the printer to another name when the user has the permission to change the printer name (Fig.6, step S203).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakura’761, Barnard’097 and Rocas’077 according to the teaching of Yamada’319 to determine if the changed virtual print queue name for a virtual printer is the same as any existed virtual print queue name associated other virtual printers in a network and to allow a user to input another name for a virtual printer when the current inputted the same as any existed queue name associated other virtual printers in a network via a display screen (wherein, in a case where it is determined that the device with the identification information that is the same as the first identification information already belongs to the network, an input item is displayed which can change the identification information of the print queue registered for the first print control software) because this will allow the new print queue name to be registered more effectively.
     With respect to claims 5 and 6 they are method claims that claim how the information processing apparatus of claims 12 and 13 to register the print queue.  Claims 5 and 6 is obvious in view of Sakura’761, Barnard’097, Rocas’077 and Yamada’319 because the claimed combination operates at the same manner as described in the rejected claims 12 and 13. In addition, the reference has disclosed an information processing apparatus to register the print queue, the process (method) to register the print queue is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to register the print queue.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Yamazaki’755 (US 2019/0227755) discloses a first screen associated with printer queues is displayed in response to a user operation, and an output process of a document is executed using a printer queue selected on the first screen by a user operation.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2676